[Cite as State v. Wetzel, 2019-Ohio-826.]


                                        COURT OF APPEALS
                                       KNOX COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

                                                        JUDGES:
STATE OF OHIO,                                  :       Hon. W. Scott Gwin, P.J.
EX REL. SHANE L. GREEN                          :       Hon. William B. Hoffman, J.
                                                :       Hon. John W. Wise, J.
                                      Relator   :
                                                :
-vs-                                            :       Case No. 18CA15
                                                :
RICHARD WETZEL, JUDGE                           :
                                                :       OPINION
                                Respondent




CHARACTER OF PROCEEDING:                            Writ of Mandamus


JUDGMENT:                                           Dismissed


DATE OF JUDGMENT ENTRY:                             March 8, 2019

APPEARANCES:

For Relator                                         For Respondent

SHANE L. GREEN PRO SE                               CHARLES T. MCCONVILLE
MCI# 578-590                                        Knox County Prosecutor
Box 57                                              117 E. High Street, Ste. 234
Marion, OH 43301                                    Mount Vernon, OH 43050
[Cite as State v. Wetzel, 2019-Ohio-826.]


Gwin, P.J.

        {¶1}     Relator Shane Green has filed a Complaint for Writ of Mandamus

requesting this Court order a new sentencing hearing. He seeks to have this Court order

the trial court to impose an indefinite sentence of life as well as properly impose post-

release control. Respondent has filed a motion to dismiss for failure to state a claim upon

which relief may be granted.

        {¶2}     To be entitled to a writ of mandamus, a relator must establish by clear and

convincing evidence a clear legal right to the requested relief, a clear legal duty on the

part of the respondent to grant that relief, and the lack of an adequate remedy in the

ordinary course of the law. State ex rel. Waters v. Spaeth, 131 Ohio St. 3d 55, 2012-Ohio-

69, 960 N.E.2d 452, ¶ 6, 13; State ex rel. Perry Twp. Bd. of Trustees v. Husted, Secy.,

2018-Ohio-3830.

        {¶3}     Relator previously raised both issues presented in this petition in Knox

County Case Number 18-CA-03.1 This Court found the sentencing issue was barred by

res judicata because Relator could have raised the issue on direct appeal. Further, we

found the term of post-release control was properly imposed.

        {¶4}     “[U]nder the doctrine of res judicata, an existing final judgment or decree

binding the parties is conclusive as to all claims that were or could have been litigated in

a first lawsuit. Grava, 73 Ohio St. 3d at 381–382, 653 N.E.2d 226. Res judicata requires



1
  In that case, we noted, “Appellant makes two separate arguments in his appellate brief.
First, he contends the trial court failed to state a term of post-release control as mandated
by law and he was not properly notified of his post-release control. Second, he argues
that the trial court erred when it did not impose an indefinite prison term under R.C.
2971.03(A)(3) and instead imposed a definite term of life imprisonment.” State v. Green,
5th Dist. Knox No. 18-CA-3, 2018-Ohio-1493, ¶ 8.
Knox County, Case No. 18CA15                                                              3


a plaintiff to present every ground for relief in the first action or be forever barred from

asserting it. Id.” State ex rel. Robinson v. Huron Cty. Court of Common Pleas, 143 Ohio

St.3d 127, 2015–Ohio–1553, 34 N.E.3d 903, ¶ 8 (2015).

       {¶5}   Because Relator raised these issues in previous actions, he is barred by

the doctrine of res judicata from re-litigating those issues in this case.

       {¶6}   Relator has failed to demonstrate he is entitled to the issuance of a writ of

mandamus, therefore, the motion to dismiss is granted.


By Gwin, P.J.,

Hoffman, J., and

Wise, John, J., concur